                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                       ______

DOUGLAS RUTKOFSKE,

                      Plaintiff,                     Case No. 1:19-cv-83
v.                                                   Honorable Paul L. Maloney
P. SICES et al.,

                      Defendants.
____________________________/

                                          JUDGMENT

               In accordance with the order issued this date:

               IT IS ORDERED that Plaintiff’s action is DISMISSED WITHOUT

PREJUDICE for lack of prosecution and failure to comply with the Court’s order.



Dated:    March 13, 2019                             /s/ Paul L. Maloney
                                                     Paul L. Maloney
                                                     United States District Judge
